Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 1 of 19 PageID: 11049




                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


   SAM HARGROVE, ANDRE HALL,                      CIVIL ACTION
   MARCO EUSEBIO, HENDERSON
   CLARKE, MANUEL ESTRADA,
   WILFREDO ROSARIO, FRANCISCO
   BAUTISTA, ALEJANDRO                            No.: 3:10-CV-01138-PGS-LHG
   SERRANO, JULIO CASTILLO,
   ALDRIN CEVALLOS, DANTE
   GOMEZ, DIMITRI CELIK,
   GREGORIO DIAZ, JAVIER DUQUE,                   CLASS ACTION
   JUAN BRITO, KEIRON OTTLEY,
   MICHAEL SIMPSON, RICHARD
   TOUSETT, and UCHA
   BARBAKADZE, individually and on
   Behalf of all others similarly situated,       LEAVE TO FILE GRANTED ON
                                                  MAY 10, 2019 (ECF NO. 239)
         Plaintiffs,

                v.

   SLEEPY’S LLC

         Defendant.


                             AMENDED COMPLAINT

        Plaintiffs, on their own behalf and on behalf of all others similarly

  situated, state and allege to the best of their knowledge, information and

  belief, formed after an inquiry reasonable under the circumstances, the

  following:




                                              1
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 2 of 19 PageID: 11050




                                INTRODUCTION:
                             NATURE OF THIS ACTION

       1.       This is a lawsuit brought by current and former home delivery

  drivers who work for Sleepy’s LLC (“Sleepy’s”) a New York based bedding

  sales and delivery company, that operates a delivery facility in Robbinsville,

  New Jersey.

       2.       Sleepy’s delivers its products to customers' homes as a core

  element of its business.

       3.       As a condition of engagement/employment, Sleepy’s requires its

  delivery drivers to sign a contract, titled “Independent Driver Agreement”

  (“IDA”) that purports to set forth the drivers' and the company's respective rights

  and obligations.

       4.       The critical feature of the agreement is its misclassification of the

  drivers as "independent contractors." Pursuant to that classification, Sleepy’s

  requires that the drivers personally buy or lease delivery vehicles, pay for

  maintenance, fuel and liability insurance and absorb other costs of Sleepy’s

  operations normally paid by employers.

       5.       In addition, based on that misclassification, Sleepy’s does not provide

  unemployment or workers' compensation insurance or other state-mandated

  employee benefits, nor does it make Federal Insurance Compensation Act (FICA)

  contributions or provide any of the ERISA benefits - notably health insurance

                                            2
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 3 of 19 PageID: 11051




  and 401k pension - that it makes available to its acknowledged employees.

       6.      Despite the classification of the drivers as "independent" contractors,

  Sleepy’s retains control and actually controls the manner and means of every

  material aspect of its drivers' work obligations. Accordingly, notwithstanding the

  contract classification, Sleepy’s drivers are employees under state and federal law,

  and are entitled to the same protection and benefits as all of its other employees.

       7.      This lawsuit, brought on behalf of the above-named Plaintiffs and all

  others similarly situated, seeks a determination that Sleepy’s drivers arc, in fact

  employees, entitled to the same range of protections and benefits as all other

  employees. Plaintiffs assert common law claims, state law claims, and federal

  claims under the Employment Retirement Income Security Act (“ERISA”).

                                Jurisdiction and Venue

       8.      This Court has personal jurisdiction over Plaintiffs and the class they

  seek to represent because they are citizens of State of New Jersey and/or work in the

  State of New Jersey.

       9.      The Court has personal jurisdiction over Defendant Sleepy’s LLC

  because it does business in the State of New Jersey and its conduct in the State of

  New Jersey underlies all of the claims in this lawsuit.

       10.     This Court also has subject matter jurisdiction in diversity pursuant to

  28 U.S.C. § 1332.


                                            3
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 4 of 19 PageID: 11052




       11.     This Court also has subject matter jurisdiction pursuant to 28 U.S.C. §

  1332(d)(2) (in that the matter in controversy exceeds $5 million exclusive of

  interest and costs and this is a Class action in which members of the Class reside

  in states that are different than the state in which the Defendant resides).

       12.     Venue is appropriate in this district in that the Defendant has active

  operations and a terminal here, many of the events that give rise to this lawsuit

  occurred here, and this is the most convenient forum.

                                         Parties

       13.     Plaintiff Sam Hargrove resides in Willingboro, Burlington County,

  New Jersey. Hargrove worked as a Sleepy’s driver during 2008.

       14.     Plaintiff Andre Hall resides in Pennsauken, Camden County, New

  Jersey. Hall worked as a Sleepy' s driver from 2005 until 2008.

       15.     Plaintiff Marco Eusebio resides in Fairview, Bergen County, New

  Jersey. Eusebio worked as a Sleepy’s driver from June 2003 until September

  2009.

       16.     Plaintiff Henderson Clarke resides in Vorhees, Camden County, New

  Jersey. Clarke contracted with Sleepy’s and worked full-time as a Sleepy’s delivery

  driver out of its facility in Robbinsville, New Jersey from approximately 2004 to

  2015.

       17.     Plaintiff Manuel Estrada resides in Levittown, Pennsylvania. Estrada


                                            4
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 5 of 19 PageID: 11053




  contracted with Sleepy’s and worked full-time as a Sleepy’s delivery driver from

  2013 to December 2016.

       18.    Plaintiff Wilfredo Rosario resides in Palm Bay, Florida.        Rosario

  contracted with Sleepy’s and worked full-time as a Sleepy’s delivery driver out of

  its facility in Robbinsville, New Jersey from approximately March 2005 to August

  2015.

       19.    Plaintiff Francisco Bautista resides in Elizabeth, Union County, New

  Jersey. Bautista contracted with Sleepy’s and worked full-time as a Sleepy’s

  delivery driver out of its facility in Robbinsville, New Jersey from approximately

  1996 to December 2016.

       20.    Plaintiff Alejandro Serrano resides in Davenport, Florida. Serrano

  contracted with Sleepy’s and worked full-time as a Sleepy’s delivery driver out of

  its facility in Robbinsville, New Jersey from approximately 2001 to December 2015.

       21.    Plaintiff Julio Castillo resides in Davenport, Florida.         Castillo

  contracted with Sleepy’s and worked full-time as a Sleepy’s delivery driver out of

  its facility in Robbinsville, New Jersey from approximately 2008 to 2015.

       22.    Plaintiff Aldrin Cevallos resides in Elizabeth, Union County, New

  Jersey. Cevallos contracted with Sleepy’s and has worked full-time as a Sleepy’s

  delivery driver out of its facility in Robbinsville, New Jersey from approximately

  2008 to June 2018.


                                          5
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 6 of 19 PageID: 11054




       23.    Plaintiff Dante Gomez resides in Toms River, Ocean County, New

  Jersey. Gomez contracted with Sleepy’s and worked full-time as a Sleepy’s delivery

  driver out of its facility in Robbinsville, New Jersey from approximately 2005 to

  2016.

       24.    Plaintiff Dimitri Celik resides in Little Falls, Passaic County, New

  Jersey. Celik contracted with Sleepy’s and worked full-time as a Sleepy’s delivery

  driver out of its facility in Robbinsville, New Jersey from approximately 2008 to

  2017.

       25.    Plaintiff Gregorio Diaz resides in Elizabeth, Union County, New

  Jersey. Diaz contracted with Sleepy’s and worked full-time as a Sleepy’s delivery

  driver out of its facility in Robbinsville, New Jersey from approximately 1997 to

  2013.

       26.    Plaintiff Javier Duque resides in Wharton, Morris County, New Jersey.

  Duque contracted with Sleepy’s and worked full-time as a Sleepy’s delivery driver

  out of its facility in Robbinsville, New Jersey from approximately 2007 to 2008.

       27.    Plaintiff Juan Brito resides in Elizabeth, Union County, New Jersey.

  Brito contracted with Sleepy’s and worked full-time as a Sleepy’s delivery driver

  out of its facility in Robbinsville, New Jersey from approximately 1998 to 2016.

       28.    Plaintiff Keiron Ottley resides in East Orange, Essex County, New

  Jersey. Ottley contracted with Sleepy’s and worked full-time as a Sleepy’s delivery


                                          6
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 7 of 19 PageID: 11055




  driver out of its facility in Robbinsville, New Jersey from approximately 2007 to

  2018.

       29.    Plaintiff Michael Simpson resides in Sicklerville, Camden County,

  New Jersey. Simpson contracted with Sleepy’s and worked full-time as a Sleepy’s

  delivery driver out of its facility in Robbinsville, New Jersey from approximately

  2007 to 2011.

       30.    Plaintiff Richard Tousett resides in Pennsauken, Camden County, New

  Jersey. Tousett contracted with Sleepy’s and worked full-time as a Sleepy’s delivery

  driver out of its facility in Robbinsville, New Jersey from approximately 2007 to

  2011.

       31.    Plaintiff Ucha Barbakadze resides in Brooklyn, New York.

  Barbakadze contracted with Sleepy’s and worked full-time as a Sleepy’s delivery

  driver out of its facility in Robbinsville, New Jersey from approximately 2007 to

  2008.

       32.    Defendant Sleepy’s, LLC i s a Delaware corporation               whose

  headquarter are in Hicksville, New York. Sleepy’s operated a warehouse in

  Robbinsville, New Jersey and operated numerous retail stores throughout New Jersey.

  Defendant Mattress Firm, Inc. purchased Sleepy’s, LLC in February 2016. Sleepy’s

  continued to do business under its own name until approximately October 2016, when

  Sleepy’s was renamed Mattress Firm.


                                           7
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 8 of 19 PageID: 11056




                             Facts Common to All Counts

       33.       The named Plaintiffs are part of a group of approximately 193 delivery

  drivers who contracted with Sleepy’s to provide delivery services and performed

  delivery services personally on a full-time basis out of a Sleepy’s facility in

  Robbinsville, New Jersey.

       34.       All of these drivers are required, as a condition of employment, to

  sign the IDA, an example of which is attached to this Complaint as Exhibit “ A.”

       35.       The contract asserts that the drivers work for Sleepy’s as independent

  contractors.

       36.       Pursuant to the IDA, which purportedly characterizes the drivers as

  independent contractors, Sleepy’s requires that the drivers buy or lease their own

  vehicles and further requires that they pay for their own fuel, insurance and

  maintenance. Sleepy’s does not contribute to the drivers’ Social Security

  payments, does not offer health or retirement benefits that it otherwise makes

  available to its other acknowledged employees and does not withhold any monies

  to pay for the drivers' taxes.

       37.       The drivers are supposed to be paid a contract, flat rate per delivery

  zone, although Sleepy’s as a regular practice breaches this provi sion by requiring

  travel in more than one zone, but Sleepy’s only pays for one zone.

       38.       Notwithstanding the contract’s characterization, the drivers exercise


                                            8
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 9 of 19 PageID: 11057




  virtually no independent control over their own work life and therefore they are

  employees and should be properly classified as such.

       39.    For example, the drivers do not work for Sleepy’s “ from time to

  time,” on a non-exclusive basis, as paragraph two of the contract reads. They work

  full-time for Sleepy’s, are required to wear Sleepy’s uniforms, adhere to Sleepy’s

  grooming standards and required to display Sleepy’s advertising on their vehicle

  upon Sleepy’s request.

       40.    The Sleepy’s drivers are not involved in the negotiation and/or

  arrangement between Sleepy’s and its customers over pick up, delivery times, and

  other requirements. Sleepy’s makes all the arrangements and then dispatches its

  drivers once the arrangements are complete. As a practical matter, Sleepy’s

  drivers are not able to deliver for other companies, as they are not permitted to

  transport for any other company, until all work that Sleepy’s assigns is complete.

       41.    The drivers are required to keep cell phones, Sleepy’ s scanners and

  a GPS with them at all times so that Sleepy’s can contact them on the road to

  make changes to their pickup and delivery schedule.

       42.    There is no independent entrepreneurial opportunity for the drivers

  and no business to grow. The drivers have no proprietary interests; therefore, the

  drivers do not own a route and their income is totally dependent upon their

  delivery schedule that is completely controlled by Sleepy’s.


                                          9
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 10 of 19 PageID: 11058




        43.       Sleepy’s maintains a set of mandatory requirements to which all of

   its drivers must adhere. If the drivers fail to follow the multitude of rules,

   regulations and policies, Sleepy’s threatens to discipline or actually disciplines the

   drivers, including termination at will.

        44.       The drivers exercise no independent business judgment in the

   performance of their jobs, nor do they have an opportunity to do so. Sleepy’s

   retains for itself the right to control

        45.       Sleepy’s knows that it had improperly misclassified its drivers as

   independent contractors when they had every characteristic of common law

   employees, and yet Sleepy’s persists in misclassifying its drivers.

        46.       The incorrect characterization of the drivers as independent

   contractors is not a benign mistake. It costs all of the Sleepy’s drivers, including

   the named Plaintiffs, in at least the following ways, but not by way of limitation:

        • Sleepy’s does not consider the drivers eligible to participate in its
            retirement and health insurance benefits packages;
        • The drivers are not paid for their hours required on the job;
        •   The drivers are not paid for their overtime work;
        •   The drivers are required to pay their own workers' compensation
            insurance;
        •   Sleepy’s does not pay unemployment insurance, does not make
            Federal Insurance Compensation Action contributions and does not
            provide meal, break and rest periods for the drivers; and
        •   Drivers are required to purchase or lease vehicles and maintain them
            at their own expense.


                                             10
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 11 of 19 PageID: 11059




                                      Class Allegations

       47.     Plaintiffs bring this lawsuit on their own behalf and on behalf of the

   following described Class:

         Each person who, at any time between six years preceding the
         commencement of this lawsuit and the date on which a Class is
         certified, contracted as a driver for Sleepy’s and was classified by
         Sleepy' s as an independent contractor.

       48.     The Class numbers well into the hundred s and accordingly joinder of

   its members is impracticable. Nevertheless, the Class is not so large to make

   administration of this lawsuit impracticable. Sleepy’s has all the records necessary

   to identify all Class members and to calculate their recoveries.

       49.     The named Plaintiffs are members of the Class and share with the

   Class common questions of law and fact, including whether Sleepy’s has correctly

   classified its drivers as independent contractors; whether Sleepy’s breaches the

   standardized Sleepy’s contract; whether the drivers - as common law employees -

   are eligible to participate in Sleepy’s health and pensions plans; whether Sleepy’s

   and the drivers made a mutual mistake in executing a contract that classified the

   drivers as independent contractors, among others.

       50.     The claims of the named Plaintiffs are typical and representative of

   the claims of the Class they seek to represent. The named Plaintiffs have suffered

   the same type of financial losses as other Class members.


                                            11
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 12 of 19 PageID: 11060




        51.       Plaintiffs will fairly and adequately represent the Class. There are no

   conflicts that compromise their ability to represent the Class and they have

   retained     experienced      lawyers      who       are   well   versed      in   independent

   contractor/employee issues and Class action litigation.

        52.       Plaintiffs, on behalf of the Class, seek predominantly injunctive

   relief-namely the correct characterization of the drivers - and accordingly

   certification under Fed. R. Civ. P. 23(b)(2) is appropriate.

        53.       In the alternative, this Court may certify an issue class to resolve the

   question of whether the class members were misclassified as independent

   contractors pursuant to Fed. R. Civ. P. 23(c)(4).

        54.       Common questions predominate in this dispute and a Class action is

   the superior way to resolve this dispute.

                                           Legal Claims1

              Count 1 – Violation of the New Jersey Wage Payment Law
        55.       Plaintiffs restate the above paragraphs as if fully set forth herein at


   1
           Plaintiffs do not bring any new claims in this Amended Complaint. While not brought as
   a separate count in the original complaint, this Court has already held that Plaintiffs adequately
   alleged a separate claim for overtime pay under the New Jersey Wage and Hour Law in the original
   complaint. See ECF No. 130. For clarity, Plaintiffs have now stated a separate count for overtime
   below.
           Moreover, while this Court has dismissed Plaintiffs claims under the Employment
   Retirement Income Security Act (“ERISA”), and that count has been removed from this Amended
   Complaint, Plaintiffs have informed the Court that they plan on pressing this claim on appeal.
           Furthermore, in briefing summary judgment, Plaintiffs acknowledged that they would not
   pursue their claims under the Family Medical Leave Act, and that their breach of contract claims
   were effectively subsumed in their claims under the New Jersey Wage Payment Law. See ECF

                                                   12
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 13 of 19 PageID: 11061




   length.

          56.     Sleepy’s is an employer within the meaning of the New Jersey Wage

   Payment Law, N.J.S.A. 34: 11-4.1(a).

          57.     Plaintiffs and each Class member are employees within the meaning

   of N.J.S.A. 34:11-4. l (b).

          58.     Sleepy’s has paid to the Plaintiffs compensation for their services

   that are wages within the meaning of N.J.S.A. 34:11-4.l (c).

          59.     Sleepy’s has withheld and diverted from the Plaintiffs’ wages amounts

   for various “charge-backs” and for other expenses.

          60.     Sleepy’s withheld and diverted the wages of the Plaintiffs as set forth

   above in violation of N.J.S.A. 34: 11-4.4 et. seq.

          61.     The Independent Driver Agreement as described herein violates the

   Wage Payment Law, and is unlawful, null and void pursuant to N.J.S.A. 34:11-

   4.7.

          62.     Pursuant to N.J.S.A. 34: 11-4.7, Plaintiffs and other Class members

   have a private right of action against Sleepy’s, their employer, for the full amount

   of wrongfully withheld or diverted wages.

           Count 2 – Violation of the New Jersey Wage and Hour Law
          63.     Plaintiffs restate the above paragraphs as if fully set forth herein at


   No. 151 at p. 4, n. 2. Thus, those counts no longer appear in the complaint.

                                                   13
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 14 of 19 PageID: 11062




   length.

          64.   Sleepy’s is an employer within the meaning of the New Jersey Wage

   and Hour Law, N.J.S.A. 34: 11-56a1.

          65.   Plaintiffs and each Class members are employed by Sleepy’s pursuant

   to the New Jersey Wage and Hour Law, N.J.S.A. 3411-56a1.

          66.   At all relevant times, Plaintiffs and each Class member were owed one-

   and-one-half times their regular hourly rate of pay for each hour they worked for

   Sleepy’s in excess of 40 hours in any workweek. N.J.S.A. 34:11-56a4.

          67.   Plaintiffs and each Class member do not fall under any exemption for

   the payment of overtime at the regular hourly rate pursuant to the New Jersey Wage

   and Hour Law.

          68.   By failing to pay Plaintiffs and each Class member one-and-on-half

   times their regular hourly rate for all hours worked in excess of 40 hours in each

   workweek, Sleepy’s violated the New Jersey Wage and Hour Law. N.J.S.A. 34:11-

   56a.

          69.   Pursuant to N.J.S.A. 34: 11-56a25, Plaintiffs and other Class members

   have a private right of action against Sleepy’s, their employer, for the full amount

   of wrongfully withheld overtime wage.

                                  Count 3 – Mistake
          70.   Plaintiffs restate the above allegations as if fully set forth herein at


                                            14
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 15 of 19 PageID: 11063




   length.

        71.     While Plaintiffs assert that Defendant knew of the misclassification,

   even if it does not intentionally misclassify the drivers, its actions are actionable.

        72.     At the outset, even if neither party intended the drivers to be common

   law employees of Sleepy’s, because of the level of control retained and imposed

   by Sleepy’s, the drivers are actually employees and not independent contractors.

        73.     Accordingly, the contract should be reformed to reflect the fact that

   the drivers are employees of Sleepy’s and entitled to be treated in all respects like

   all other Sleepy’s employees. This reformation should include the requirement

   that the drivers be entitled to participate in Sleepy’s health and pension plans, and

   further that Sleepy’s should be required to cover those Sleepy’s business expenses

   that the drivers have been forced to cover, including, but not limited to the

   purchase of trucks.

                   Count 4 - Rescission of Operating Agreement
        74.     Plaintiffs hereby incorporate by reference paragraphs 1 through 45

   of this Complaint as if fully set forth herein.

        75.     Despite the express terms of the IDA, Plaintiffs' relationship with

   Sleepy’s satisfies every aspect of the test for employment, and not for independent

   contractor status, as set forth in the preceding allegations. Specifically, Sleepy’s

   maintains to itself the right to control and actually controls the methods, manner


                                             15
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 16 of 19 PageID: 11064




   and means of Plaintiffs' work.

       76.     The    IDA    illegally   and    unfairly     advantages   Sleepy’s,   by

   mischaracterizing the status of the Plaintiffs, in that Sleepy’s evades employment

   related obligations, such as social security contributions, workers' compensation

   coverage, and state disability and unemployment compensation, illegally shifting

   the expense of workers' compensation coverage and other expenses to Plaintiffs.

       77.     The IDA between Sleepy 's and each Plaintiff and member of the

   Class is void as being illegal and/or against public policy and therefore

   unenforceable, as it fails to recognize the employment status of the Plaintiffs

   and the Class members, and denies Plaintiffs the benefits of employment.

       78.     The    IDA    between Sleepy 's         and     each   Plaintiff is    an

   unconscionable contract of adhesion, which is unenforceable as contrary to

   public interest, policy and law.

       53 The IDA illegally shifts upon Plaintiffs the burden of certain costs that

   an employer must pay and provides for unlawful wage deductions.

       79.     While acting on the direct instruction of Sleepy’s and discharging

   their duties for Sleepy’s, Plaintiffs and the Class Members incurred business

   expenses for, inter alia, the purchase or lease, maintenance, operating costs

   and adornment of vehicles; insurance; and uniforms. Plaintiffs and the Class

   Members incurred these substantial expenses as a direct result of performing


                                           16
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 17 of 19 PageID: 11065




   their job duties.

       80.      By misclassifying its employees as "independent contractors," and

   further by contractually requiring those employees to pay Sleepy’s own

   expenses, Sleepy’s has been unjustly enriched.

       81.      As a direct and proximate result of Sleepy’s conduct, Sleepy’s has

   received substantial benefits to which it had no entitlement, at Plaintiffs and

   the Class Members ' expense. This includes lost profits, self-employment taxes,

   premiums for insurance to replace workers compensation and disability

   benefits, business expenses, helpers, and other expenses.

       82.      Plaintiffs are entitled to compensation for all of the business

   expenses they were illegally and improperly required by Sleepy’s to bear, for

   all of the employment taxes, unemployment compensation and workers

   compensation the Sleepy’s should have, but did not pay, and Plaintiffs are

   entitled to the quantum meruit value of their services as employees.

         WHEREFORE, Plaintiffs, individually and on behalf of all drivers similarly

   situated, respectfully request that the Court order the following:

         A.     Certification of the described Class with the named Plaintiffs as the

   Class representatives;

         B.     Judgment in their favor and against the Defendant awarding

   compensatory, exemplary, statutory, liquidated and punitive damages;


                                            17
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 18 of 19 PageID: 11066




         C.     An Order reforming the Sleepy’s contract to and declaring that

   drivers are in fact employees of Sleepy' s and are therefore entitled to all wages,

   payments and benefits to which other Sleepy’s employees are entitled;

         D.     An Order requiring Sleepy’s to pay all damages, including

   reimbursement for all wages unlawfully withheld, including for failure to pay

   overtime, and any applicable penalties under the New Jersey wage laws ; and

         E.     All other relief to which Plaintiffs and the Class may be entitled,

   including but not limited to attorneys' fees, costs and prejudgment interest.

                                     JURY DEMAND

         Pursuant to Rule 38(b), federal Rules of Civil Procedure, Plaintiffs demand

   trial by jury for all of the issues pled in this Complaint so triable.




                                           Respectfully submitted,

                                           PLAINTIFFS SAM HARGROVE, ANDRE
                                           HALL, AND MARCO EUSEBIO,

                                           By their attorneys,


                                           /s/Anthony L. Marchetti, Jr.
                                           Anthony L. Marchetti, Jr. (ALM4302)
                                           MARCHETTI LAW, P.C.
                                           900 N. Kings Highway, Suite 306
                                           Cherry Hill, NJ 08034
                                           (856) 414-1800

                                              18
Case 3:10-cv-01138-PGS-LHG Document 240 Filed 06/03/19 Page 19 of 19 PageID: 11067




                                          amarchetti@marchettilawfirm.com

                                          /s/Benjamin J. Weber
                                          Harold L. Lichten
                                          (admitted pro hac vice)
                                          Benjamin J. Weber
                                          (admitted pro hac vice)
                                          LICHTEN & LISS-RIORDAN, P.C.
                                          729 Boylston St. Suite 2000
                                          Boston, MA 02116
                                          (617) 994 5800
                                          hlichten@llrlaw.com
                                          bjweber@llrlaw.com

   DATED: June 3, 2019


                            CERTIFICATE OF SERVICE

          I hereby certify that on June 3, 2019, I served a copy of this Motion by
   electronic filing on all counsel of record in this case.

                                          /s/Anthony Marchetti
                                          Anthony Marchetti




                                            19
